—In an action, inter alia, to recover damages for false arrest, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (R. Goldberg, J.), dated February 23, 1999, which granted the defendant’s motion pursuant to CPLR 3211 (a) (5) and (7) to dismiss the complaint, and (2) an order of the same court dated June 18, 1999, which denied his motion for leave to reargue.
Ordered that the appeal from the order dated June 18, 1999, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated February 23, 1999, is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
We agree with the Supreme Court that the plaintiffs action is barred by the principles of res judicata and collateral estoppel (see, Gramatan Home Investors Corp. v Lopez, 46 NY2d 481). The plaintiff’s remaining contentions are without merit. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.